DETAILED ACTION
1.	This office action is in response to communication filed on 02/12/2019. Claims 1-14 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hala et al. U.S. patent No. 6,507,804.
Regarding claim 1. Fig. 1, Fig. 4 and Fig. 5 of Hala et al. disclose a computer-implemented method for thinning scalar measurement data (S1, S2, S3, S4 in fig. 5 at Time T1)  to reduce an amount of space (Col. 2 lines 25-30) needed in a second data storage device (60) to save (Col. 2 lines 25-30) the scalar measurement data (S1, S2, S3, S4 in fig. 5) , wherein the scalar measurement data (S1, S2, S3, S4 in fig. 8)  were initially recorded in a first data storage device (42, 48, 30, 36, 44, 50, 54) during a measurement period (T1 in Fig. 8), the method comprising:  5(a) accessing the scalar measurement data  (S1, S2, S3, S4 in fig. 5) from the first data storage device (42, 48, 30, 36, 44, 50, 54); (b) setting an amplitude range (Criteria: in Fig. 4) to which a plurality of amplitude values of the scalar measurement data (S1, S2, S3, S4 in fig. 5)  will be compared (Compare steps in Fig. 4); (c) setting a first or subsequent one of the amplitude values (S1, S2, S3, S4 in fig. 5 at Time T1)  as a reference amplitude value (reference values of S1, S2, S3 and S4 at TIME T1 in Fig. 5, and setting a time (T1 in Fig. 5) corresponding to the first (S1, S2, S3, S4 in fig. 5 at Time T1) or subsequent one of the 10amplitude values as a reference 
 15(f) determining (see “compare the  retained….definable amount” step in Fig. 4) whether an absolute difference between the reference amplitude value (S1, S2, S3, S4 in fig. 5 at Time T1)  and the next amplitude value (S1, S2, S3, S4 in fig. 6 at Time T2)  is greater than the amplitude range (Col. 13 lines 1-11), and if the absolute difference between the reference amplitude value  (Fig. 5) and the next amplitude value (Fig. 6 or Fig. 7) is not greater than the amplitude range (No Change from T1 Spectrum so No Data sent to Host in Fig. 6):
 - discarding the next amplitude value by not saving it in the second data storage 20device (No Change from T1 Spectrum so No Data sent to Host in Fig. 6); and
 - proceeding to step (g), or Page 20 of 26Attorney Docket No. 74124.US if the absolute difference between the reference amplitude value (Fig. 5) and the next amplitude value (Fig. 7) is greater than the amplitude range (Col. 13 lines 1-11):  25- saving  (Wave shape has changed in Fig. 7, report to the host)  the second data storage device (60) the next amplitude value (Fig. 7) and a time  (T3 in Fig. 7) at which the next amplitude value (S1, S2, S3 and S4 of Fig. 7)  was recorded (60); and - setting the next amplitude value (Fig. 7) as the reference amplitude value (reference of new value S1, S2, S3, S4 in Fig. 7) , and setting the time (T3)  at which the next amplitude value (reference of new value S1, S2, S3, S4 in Fig. 7)  was recorded as the reference time value (reference of new value S1, S2, S3, S4 in Fig. 7)  ; and  30(g) repeating steps (e) and (f) until all of the scalar measurement data recorded during the measurement period have been processed (see Fig. 4 for discloses the repeating steps updating reference value for storing to the Host 60 ).  
Regarding claim 2. The method of Claim 1, Fig. 1 and Fig 4 to Fig. 8 further discloses wherein step (b) further comprises setting the amplitude range (CRITERIA: in Fig. 4) based on a median value (S2 
Regarding claim 3. The method of Claim 1, Fig. 1 and Fig. 4 to Fig. 8 further disclose wherein the first data storage device (42, 48, 30, 36, 44, 50, 54) comprises a data buffer (30) in a vibration (data collector (10), and the second data storage device (60) comprises a data storage device (62) in the vibration data collector (10), and steps (a) through (g) are performed in real-time (54) as the vibration data collector(10) records the scalar measurement data (Fig. 5-Fig. 8).  
Regarding claim 4. The method of Claim 1 wherein the first data storage device (42, 48, 30, 36, 44, 50, 54) comprises a data storage device (48) in a vibration data collector (10), and the second data storage device (60) comprises a vibration database (62), and steps (a) through (g) are performed after the scalar measurement data (Fig. 5-Fig. 8) has been recorded in the data storage device (48) of vibration data collector (10).  
Regarding claim 8. Fig. 1 and Fig. 4 and Fig. 5 of Hala et al. disclose an apparatus (10) for thinning scalar measurement data (S1, S2, S3, S4 in fig. 5 at Time T1)  to reduce an amount of space (Col. 2 lines 25-30) needed to save the scalar measurement data (S1, S2, S3, S4 in fig. 5), comprising: a first data storage device (48, 50, 30, 46)  in which the scalar measurement data  (S1, S2, S3, S4 in fig. 5 at Time T1) were initially recorded during a measurement period (T1 in Fig. 5);  5a second data storage device (60) in which the scalar measurement data (S1, S2, S3, S4 in fig. 5) are stored after thinning (Fig. 5 to Fig. 7); a processor  (42) in communication with the first (48, 50, 30, 46)  and second data storage devices (60), the processor (42) executing instructions to: (a) access the scalar measurement data from the first data storage device (48);  Page 22 of 26Attorney Docket No. 74124.US(b) set an amplitude range (Criteria: in Fig. 4)  to which a plurality of amplitude values of the scalar measurement data (S1, S2, S3, S4 in fig. 5 at )   will be compared (Comparator); (c) set a first or subsequent one of the amplitude values (S1, S2, S3, S4 in fig. 5 at Time T1)  as a reference 
 15(f) determining (see “compare the  retained….definable amount” step in Fig. 4) whether an absolute difference between the reference amplitude value (S1, S2, S3, S4 in fig. 5 at Time T1)  and the next amplitude value (S1, S2, S3, S4 in fig. 6 at Time T2)  is greater than the amplitude range (Col. 13 lines 1-11), and if the absolute difference between the reference amplitude value  (Fig. 5) and the next amplitude value (Fig. 6 or Fig. 7) is not greater than the amplitude range (No Change from T1 Spectrum so No Data sent to Host in Fig. 6):
 - discarding the next amplitude value by not saving it in the second data storage 20device (No Change from T1 Spectrum so No Data sent to Host in Fig. 6); and
 - proceeding to step (g), or Page 20 of 26Attorney Docket No. 74124.US if the absolute difference between the reference amplitude value (Fig. 5) and the next amplitude value (Fig. 7) is greater than the amplitude range (Col. 13 lines 1-11):  25- saving  (Wave shape has changed in Fig. 7, report to the host)  the second data storage device (60) the next amplitude value (Fig. 7) and a time  (T3 in Fig. 7) at which the next amplitude value (S1, S2, S3 and S4 of Fig. 7)  was recorded (60); and - setting the next amplitude value (Fig. 7) as the reference amplitude value (reference of new value S1, S2, S3, S4 in Fig. 7) , and setting the time (T3)  at which the next amplitude value (reference of new value S1, S2, S3, S4 in Fig. 7)  was recorded as the reference time value (reference of new value S1, S2, S3, S4 in Fig. 7)  ; and  30(g) repeating steps (e) and (f) until all of the scalar measurement data recorded during the measurement period have been processed (see Fig. 4 for discloses the repeating steps updating reference value for storing to the Host 60 ).  

Regarding claim 10. The apparatus of Claim 8, Fig. 1 further discloses wherein: the first data storage device comprises a data buffer data buffer (30) in a vibration data collector (10), and the second data storage device (60) comprises a data storage device (62) in the vibration data collector (10), and  the processor (42)  executes the instructions to perform steps (a) through (g) in real-time (54) as the vibration data collector(10) records the scalar measurement data (Fig. 5-Fig. 8).  
Regarding claim 11. The claim incorporated the same subject matter as of claim 4 above, and rejected along the same rationale.

Allowable Subject Matter
4.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art do not teach:  if the absolute difference between the reference amplitude value and the next amplitude value is greater than the amplitude range in step (f): - calculating an average measurement value based on a sum of the amplitude values 5discarded in step (f);  Page 21 of 26Attorney Docket No. 74124.US - calculating a time gap value indicating a total length of time associated with the amplitude values discarded in step (f); and - saving the average measurement value and the time gap value in the second data storage device.  



Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/28/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845